Case 1:17-cv-04869-FB-LB Document 88 Filed 02/05/19 Page 1 of 1 PageID #: 1969




                 THE LAW OFFICE OF SHAWN SHEARER, P.C.
                             3839 McKINNEY AVENUE, SUITE 155-254
                                     DALLAS, TEXAS 75204
                                    OFFICE: (972) 803-4499
                                  SHAWN@SHEARERLAW.PRO


                                           February 4, 2019

Via Electronic Mail

Honorable Frederic Block, U.S.D.J.
U.S. District Court for the Eastern District of New York
225 Camden Plaza East
Brooklyn, New York 11201

           Re:    Steven B. Barger v. First Data Corporation et al.
                  Civil Case No. 1:17-cv-4869

Dear Judge Block:

        In accordance with Rule 2.D of Your Honor’s Individual Rules, this letter serves as
notice that Plaintiff Steven Barger served on February 4, 2019, to counsel for Defendants First
Data Corporation, Frank Bisignano, Anthony Marino, Dan Charron, Karen Whalen, and Rhonda
Johnson the following:

      1.   Notice of Motion and Memorandum in Support for Summary Judgment, with exhibits;
      2.   Opposition to Defendants’ Motion for Summary Judgment;
      3.   Response to Defendants’ Local Rule 56.1(a) Statement of Undisputed Facts;
      4.   Plaintiff’s Local Rule 56.1(a) Statement of Undisputed Facts;
      5.   Declaration of Shawn E. Shearer, Esq, with Exhibits (multiple files); and
      6.   Certificate of Service.

                                        Respectfully submitted




                                        Shawn E. Shearer

cc:        All Counsel of Record (via electronic mail)
